Citation Nr: 0838080	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  03-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H. E Costas, Counsel







INTRODUCTION

The veteran had active service from March 1967 to February 
1969.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a VA Form 9 received at the RO in August 2003, the veteran 
requested a Board hearing at the RO.  By letters dated in 
August 2003 and October 2004, the RO acknowledged the 
veteran's request and informed him of the date of the 
scheduled hearing.  On October 15, 2005, however, the veteran 
failed to appear.  Given that there is no indication in the 
record that the veteran requested a postponement of such a 
hearing, the Board deems the veteran's August 2003 hearing 
request withdrawn under 38 C.F.R. § 20.702(d) (2008).

In January 2006, the matter was remanded for additional 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  The Board notes that 
the veteran has not been provided with information regarding 
VA's duty to assist under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice requirements of the VCAA 
apply to all five elements of a service-connection claim, 
including: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the notice letters did not 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

The Board also finds that additional evidentiary development 
is necessary.  The veteran served in Vietnam from April 30, 
1968, to February 2, 1969.  Although there is no indication 
that the veteran had a combat assignment, the U.S. Armed 
Services Center for Unit Records Research (CURR) has verified 
that while he was stationed at Camp Evans they sustained 
aerial weapons fire and small arms fire.  Specifically, in 
June 2007, CURR responded that they had reviewed the Morning 
Reports (MRs) submitted by the 11th Aviation Company General 
Support for the period from November 1968 to January 1969 and 
verified that the veteran was assigned to that unit.  
Furthermore, the Daily Staff Journals (DJs) submitted by the 
1st Air Cavalry Division verified that their base camp 
location was Camp Evans.  CURR was able to confirm combat 
activity at Camp Evans on May 1, 1968, May 6, 1968, and May 
7, 1968, to include aerial weapons fire and small arms fire.  
No casualties, however, were reported.  A review of the 
evidence of record reveals a May 2003 psychiatric diagnosis 
of PTSD, however, the record does not contain any objective 
evidence that the veteran's current symptomatology of PTSD is 
attributable to a corroborated stressor.  Although the 
veteran has previously failed to report for VA examinations 
scheduled in April 2008, May 2008, and July 2008, the Board 
finds that there is insufficient competent medical evidence 
on file for VA to make a decision on the claim.  As such, the 
Board finds that the claim must be REMANDED for additional 
development of the record pursuant to 38 C.F.R. 
§ 3.159(c)(4).  Also, see McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.   The RO should send the veteran and 
his representative a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
currently on appeal per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should attempt to schedule the 
veteran for a VA comprehensive psychiatric 
examination.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review in conjunction with 
the examination.  The examination report 
should include any diagnostic tests or 
studies such as psychological testing that 
are deemed necessary for an adequate 
assessment.  If the evaluation results in a 
diagnosis of PTSD, the examiner should 
specify (1) whether each alleged stressor 
found by the RO to be established by the 
evidence of record is sufficient to produce 
PTSD; (2) whether the criteria to support a 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found to be sufficient to 
produce PTSD.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
additional evidence and readjudicate the 
merits of the veteran's claim based on all 
the evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC, and be given an 
opportunity to respond.

The purpose of this REMAND is to ensure a complete record for 
appellate review.  The Board intimates no opinion, either 
legal or factual, as to any final outcome warranted with 
regard to any issue.  The veteran is informed that any 
examination requested as a result of this REMAND is deemed 
necessary to evaluate his claim. Any failure without good 
cause to report for a scheduled examination could result in a 
denial of the claim.  38 C.F.R. § 3.655 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


